FILED
                            NOT FOR PUBLICATION
                                                                            DEC 19 2018
                    UNITED STATES COURT OF APPEALS                       MOLLY C. DWYER, CLERK
                                                                          U.S. COURT OF APPEALS


                             FOR THE NINTH CIRCUIT


RAFAEL CAPI-ESQUIVEL,                            No. 15-73812

              Petitioner,                        Agency No. A090-641-232

 v.
                                                 MEMORANDUM*
MATTHEW G. WHITAKER, Acting
Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted December 4, 2018**
                                Seattle, Washington

Before: W. FLETCHER, BYBEE, and WATFORD, Circuit Judges.

      Rafael Capi-Esquivel (“Capi”), a citizen of Mexico, petitions for review

of an Immigration Judge’s (“IJ”) decision affirming an asylum officer’s negative




      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
reasonable fear determination and reinstating a prior removal order. Capi also

argues that the IJ violated his right to due process. We have jurisdiction under

8 U.S.C. § 1252, and we deny the petition.

                    1. Negative Reasonable Fear Determination

      We review the IJ’s affirmance of the negative reasonable fear determination

for substantial evidence, reversing only if the record “compel[s]” a contrary

conclusion. Bartolome v. Sessions, 904 F.3d 803, 811 (9th Cir. 2018). The IJ

concluded that Capi lacked a reasonable fear of persecution based on a protected

ground and that he failed to establish a reasonable fear of torture with government

acquiescence. We affirm. Capi stated that the Caballeros Templarios threatened

and tried to extort him because he had recently returned from the United States and

because they thought he had money. We have held that neither category

constitutes a cognizable social group for withholding of removal purposes. See,

e.g., Bartolome, 904 F.3d at 814 (money); Ramirez-Munoz v. Lynch, 816 F.3d

1226, 1228–29 (9th Cir. 2016) (money); Delgado-Ortiz v. Holder, 600 F.3d 1148,

1151–52 (9th Cir. 2010) (returning from the United States). While a few of Capi’s

family members were also threatened by the cartel and we have recognized that a

family group is a cognizable social group—see Rios v. Lynch, 807 F.3d 1123, 1128

(9th Cir. 2015)—the record evidence does not compel a conclusion that Capi was


                                          2
targeted due to his family group membership. In addition, substantial evidence

supports the IJ’s affirmance of the determination that there was no reasonable fear

of torture with government acquiescence.

                              2. Due Process Challenge

      We review questions of law, including due process challenges, de novo.

Chavez-Reyes v. Holder, 741 F.3d 1, 3 (9th Cir. 2014); Cruz Rendon v. Holder,

603 F.3d 1104, 1109 (9th Cir. 2010). Capi argues that the IJ violated his right to

due process by failing to consider all the evidence and by issuing a three-line order

that failed to provide a reasoned explanation. We disagree. Capi has not overcome

the presumption that the IJ reviewed the evidence. See Fakhry v. Mukasey, 524

F.3d 1057, 1066 n.12 (9th Cir. 2008); Larita-Martinez v. I.N.S., 220 F.3d 1092,

1095–96 (9th Cir. 2000). The IJ stated that she reviewed all the evidence, and

there is nothing to indicate otherwise. Further, while short, the IJ’s order included

reasons for upholding the asylum officer’s decision.

      PETITION DENIED.




                                           3